Employment Agreement
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of July
22, 2005 and shall be effective as of August 8, 2005 (the “Effective Date”) by
and between Patient Safety Technologies, Inc., a Delaware corporation, with an
office located at 100 Wilshire Boulevard, Suite 1500, Santa Monica, California,
90401 (the “Company”) and James Schafer, an individual with an address 1215
Pinehurst Road, Chula Vista, California, 91915 (“Individual”).


WHEREAS, the Company is in the business of patient safety products and content;
and


WHEREAS, Individual has had experience in the operations of businesses doing
purchasing, materials and supply chain management; and


WHEREAS, the Company desires to retain the services of Individual; and


WHEREAS, Individual is willing to be employed by the Company.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1. Employment. Individual is hereby employed and engaged to serve the Company as
the Chief Operating Officer of the Company, or such additional titles as the
Company shall specify from time to time, and Individual does hereby accept, and
Individual hereby agrees to such engagement and employment.


2. Duties. Individual shall be responsible for the overall operations of the
Company. In addition, Individual’s duties shall be such duties and
responsibilities as the Company shall specify from time to time, and shall
entail those duties customarily performed by the Chief Operating Officer of a
company with a sales volume and number of employees commensurate with those of
the Company. Individual shall have such authority, discretion, power and
responsibility, as are customary or appropriate to this position. Individual
shall diligently and faithfully execute and perform such duties and
responsibilities, subject to the general supervision and control of the
Company’s Chief Executive Officer. Individual shall be responsible and report
only to the Company’s Chief Executive Officer. The Company’s Chief Executive
Officer, in its sole and absolute discretion, shall determine Individual’s
duties and responsibilities and may assign or reassign Individual to such duties
and responsibilities as it deems in the Company's best interest. Individual
shall devote his full-time attention, energy, and skill during normal business
hours to the business and affairs of the Company and shall not, during the
Employment Term, as that term is defined below, be actively engaged in any other
business activity, except with the prior written consent of the Company’s board
of directors.


Nothing in this Agreement shall preclude Individual from devoting reasonable
periods required for:



 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;




 
(b)
serving as a consultant in his area of expertise (in areas other than in
connection with the business of the Company), to government, industrial, and
academic panels where it does not conflict with the interests of the Company;
and




 
(c)
managing his personal investments or engaging in any other non-competing
business; provided that such activities do not materially interfere with the
regular performance of his duties and responsibilities under this Agreement as
determined by the Company.



3. Best Efforts of Individual. During his employment hereunder, Individual
shall, subject to the direction and supervision of the Company’s Chief Executive
Officer, devote his full business time, best efforts, business judgment, skill,
and knowledge to the advancement of the Company's interests and to the discharge
of his duties and responsibilities hereunder. Notwithstanding the foregoing,
nothing herein shall be construed as preventing Individual from investing his
assets in any business.
 
 

--------------------------------------------------------------------------------

 


4. Employment Term. Unless terminated pursuant to Section 12 of this Agreement,
the term of this Agreement shall commence as of the Effective Date of this
Agreement and shall continue for a term of twenty-four (24) months (the “Initial
Term”), and shall be automatically renewed for successive one (1) year terms
(the “Renewal Term”) unless a party hereto delivers to the other party written
notice of such party's intention not to renew at least thirty (30) days prior to
the end of the Initial Term or the applicable Renewal Term, as the case may
be.(the terms “Initial Term” and “Renewal Term” will collectively hereinafter be
referred to as the “Employment Term”).


5. Compensation of Individual. 



(a)  
Base Compensation. As compensation for the services provided by Individual under
this Agreement, the Company shall pay Individual an annual salary of One Hundred
Thousand Dollars ($100,000) during the Employment Term. The compensation of
Individual under this Section shall be paid in accordance with the Company's
usual payroll procedures.




(b)  
Bonus. In addition to the above base compensation, Individual shall be eligible
to receive an annual bonus determined by the Chief Executive Officer and
detailed herein: Individual will be granted Fifty Thousand Dollars ($50,000)
annually in restricted stock, to be vested (i) on the Effective Date for first
annual payment (August 8, 2005) and (ii) on the anniversary of the Effective
Date of the second year (August 8, 2006) Should employment terminate under
Section 12(b) prior to the first anniversary of the Effective Date, Individual
will still be entitled to receive bonus for the second year.




(c)  
Stock and Stock Options. Individual shall also be eligible to receive shares of
the Company’s authorized stock and options to purchase shares of the Company’s
authorized stock from time to time as determined by the Chief Executive Officer
and detailed herein: Individual will be granted One Hundred Twenty-Five Thousand
(125,000) stock options, vesting quarterly over four (4) years at a strike price
of Five Dollars ($5.00).



6. Benefits. Individual shall also be entitled to participate in any and all
Company benefit plans, from time to time, in effect for employees of the
Company. Such participation shall be subject to the terms of the applicable plan
documents and generally applicable Company policies. Individual shall also
receive an automobile allowance of Six Thousand Dollars ($6,000) per year (given
that Individual adheres to Company policy on auto allowance) and use of a
Company cellular telephone, paid for by Company.


7. Vacation, Sick Leave and Holidays. Individual shall be entitled to three (3)
weeks of paid vacation, with such vacation to be scheduled and taken in
accordance with the Company's standard vacation policies. In addition,
Individual shall be entitled to such sick leave and holidays at full pay in
accordance with the Company's policies established and in effect from time to
time.


8. Business Expenses. The Company shall promptly reimburse Individual for all
reasonable out-of-pocket business expenses incurred in performing Individual’s
duties and responsibilities hereunder in accordance with the Company's policies,
provided Individual promptly furnishes to the Company adequate records of each
such business expense. Individual shall receive a Relocation/Moving Expense of
Eight Thousand ($8,000).


9. Location of Individual's Activities. Individual’s principal place of business
in the performance of his duties and obligations under this Agreement shall be
at a place to be determined by the Chief Executive Officer. Notwithstanding the
preceding sentence, Individual will engage in such travel and spend such time in
other places as may be necessary or appropriate in furtherance of his duties
hereunder.


10. Confidentiality. Individual recognizes that the Company has and will have
business affairs, products, future plans, trade secrets, customer lists, and
other vital information (collectively "Confidential Information") that are
valuable assets of the Company. Individual agrees that he shall not at any time
or in any manner, either directly or indirectly, divulge, disclose, or
communicate in any manner any Confidential Information to any third party
without the prior written consent of the Company’s board of directors.
Individual will protect the Confidential Information and treat it as strictly
confidential.
 
 
2

--------------------------------------------------------------------------------

 


11. Non-Competition. Individual acknowledges that he has gained, and will gain
extensive knowledge in the business conducted by the Company and has had, and
will have, extensive contacts with customers of the Company. Accordingly,
Individual agrees that he shall not compete directly or indirectly with the
Company, either during the Employment Term or during the one (1) year period
immediately after the termination of Individual’s employment under Section 12
and shall not, during such period, make public statements in derogation of the
Company. For the purposes of this Section 11, competing directly or indirectly
with the Company shall mean engaging, directly or indirectly, as principle
owner, officer, partner, consultant, advisor, or otherwise, either alone or in
association with others, in the operation of any entity engaged in a business
similar to that of the Company’s.


12. Termination. Notwithstanding any other provisions hereof to the contrary,
Individual’s employment hereunder shall terminate under the following
circumstances:



(a)  
Voluntary Termination by Individual. Individual shall have the right to
voluntarily terminate this Agreement and his employment hereunder at any time
during the Employment Term.




(b)  
Voluntary Termination by the Company. The Company shall have the right to
voluntarily terminate this Agreement and Individual’s employment hereunder at
any time after the Employment Term.




(c)  
Termination for Cause. The Company shall have the right to terminate this
Agreement and Individual’s employment hereunder at any time for cause. As used
in this Agreement, "cause" shall mean refusal by Individual to implement or
adhere to lawful policies or directives of the Company’s board of directors,
breach of this Agreement, Individual’s conviction of a felony, other conduct of
a criminal nature that may have a material adverse impact on the Company's
reputation, breach of fiduciary duty or the criminal misappropriation by
Individual of funds from or resources of the Company. Cause shall not be deemed
to exist unless the Company shall have first given Individual a written notice
thereof specifying in reasonable detail the facts and circumstances alleged to
constitute "cause" and thirty (30) days after such notice such conduct has, or
such circumstances have, as the case may be, not entirely ceased and not been
entirely remedied.




(d)  
Termination Upon Death or for Disability. This Agreement and Individual’s
employment hereunder, shall automatically terminate upon Individual’s death or
upon written notice to Individual and certification of Individual’s disability
by a qualified physician or a panel of qualified physicians if Individual
becomes disabled beyond a period of twelve (12) months and is unable to perform
the duties contain in this Agreement.




(e)  
Effect of Termination. In the event that this Agreement and Individual’s
employment is voluntarily terminated by Individual pursuant to Section 12(a), or
in the event the Company voluntarily terminates this Agreement pursuant to
Section 12(b) or for cause pursuant to Section 12(c), all obligations of the
Company and all duties, responsibilities and obligations of Individual under
this Agreement shall cease, except for those obligations set forth in Sections
10, 11 and 17 hereof. Upon such termination pursuant to Section 12(a), all
unvested stock options and restricted stock will be forfeited. Upon such
termination pursuant to Section 12(b), the Company shall (i) pay Individual a
cash lump sum equal to (x) all accrued base salary through the date of
termination plus all accrued vacation pay and bonuses, if any, plus (y) as
severance compensation, an amount equal to twelve (12) months of Individual’s
base salary, however if Individual is within the final twelve (12) months of the
remaining Employment Term of this Agreement, then Individual will receive
whatever base salary is remaining on the Employment Term. In the event of a
merger, consolidation, sale, or change of control, the Company's rights
hereunder shall be assigned to the surviving or resulting company, which company
shall then honor this Agreement with Individual.

 
13. Resignation as Officer. In the event that Individual’s employment with the
Company is terminated for any reason whatsoever, Individual agrees to
immediately resign as an Officer and/or Director of the Company, if applicable,
and any related entities. For the purposes of this Section 13, the term the
"Company" shall be deemed to include subsidiaries, parents, and affiliates of
the Company.
 
 
3

--------------------------------------------------------------------------------

 


14. Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
giving effect to any applicable conflicts of law provisions.


15. Business Opportunities. During the Employment Term Individual agrees to
bring to the attention of the Company’s Chief Executive Officer and board of
directors all written business proposals that come to Individual’s attention and
all business or investment opportunities of whatever nature that are created or
devised by Individual and that relate to areas in which the Company conducts
business and might reasonably be expected to be of interest to the Company or
any of its subsidiaries.


16. Employee’s Representations and Warranties. Individual hereby represents and
warrants that he is not under any contractual obligation to any other company,
entity or individual that would prohibit or impede Individual from performing
his duties and responsibilities under this Agreement and that he is free to
enter into and perform the duties and responsibilities required by this
Agreement. Individual hereby agrees to indemnify and hold the Company and its
officers, directors, employees, shareholders and agents harmless in connection
with the representations and warranties made by Individual in this Section 16.


17. Indemnification.



(a)  
The Company agrees that if Individual is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Individual’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Individual
shall be indemnified and held harmless by the Company to the fullest extent
permitted or authorized by the Company's certificate of incorporation or bylaws
or, if greater, by the laws of the State of California, against all cost,
expense, liability and loss (including, without limitation, attorney's fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by Individual in connection
therewith, and such indemnification shall continue as to Individual even if he
has ceased to be a director, member, employee or agent of the Company or other
entity and shall inure to the benefit of Individual’s heirs, executors and
administrators. The Company shall advance to Individual to the extent permitted
by law all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 days after receipt by the Company of a written request,
with appropriate documentation, for such advance. Such request shall include an
undertaking by Individual to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.




(b)  
Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Individual that indemnification of Individual is proper because he has met the
applicable standard of conduct, nor a determination by the Company (including
its board of directors, independent legal counsel or stockholders) that
Individual has not met such applicable standard of conduct, shall create a
presumption that Individual has not met the applicable standard of conduct.




(c)  
The Company agrees to continue and maintain directors' and officers' liability
insurance policy covering Individual to the extent the Company provides such
coverage for its other executive officers.




(d)  
Promptly after receipt by Individual of notice of any claim or the commencement
of any action or proceeding with respect to which Individual is entitled to
indemnity hereunder, Individual shall notify the Company in writing of such
claim or the commencement of such action or proceeding, and the Company shall
(i) assume the defense of such action or proceeding, (ii) employ counsel
reasonably satisfactory to Individual, and (iii) pay the reasonable fees and
expenses of such counsel. Notwithstanding the preceding sentence, Individual
shall be entitled to employ counsel separate from counsel for the Company and
from any other party in such action if Individual reasonably determines that a
conflict of interest exists which makes representation by counsel chosen by the
Company not advisable. In such event, the reasonable fees and disbursements of
such separate counsel for Individual shall be paid by the Company to the extent
permitted by law.



 
4

--------------------------------------------------------------------------------

 
 
 

(e)  
After the termination of this Agreement and upon the request of Individual, the
Company agrees to reimburse Individual for all reasonable travel, legal and
other out-of-pocket expenses related to assisting the Company to prepare for or
defend against any action, suit, proceeding or claim brought or threatened to be
brought against the Company or to prepare for or institute any action, suit,
proceeding or claim to be brought or threatened to be brought against a third
party arising out of or based upon the transactions contemplated herein and in
providing evidence, producing documents or otherwise participating in any such
action, suit, proceeding or claim. In the event Individual is required to appear
after termination of this Agreement at a judicial or regulatory hearing in
connection with Individual's employment hereunder, or Individual's role in
connection therewith, the Company agrees to pay Individual a sum, to be mutually
agreed upon by Individual and the Company, per diem for each day of his
appearance and each day of preparation therefore.



18. Notices. All demands, notices, and other communications to be given
hereunder, if any, shall be in writing and shall be sufficient for all purposes
if personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.

Company:
Patient Safety Technologies, Inc.
Individual:
James Schafer
 
100 Wilshire Blvd., Suite 1500
 
1215 Pinehurst Road
 
Santa Monica, CA 90401
 
Chula Vista, CA 91915
 
Fax: (310) 752-1486
 
Phone: (619) 934-7800
 
Phone: (310) 752-1416
 
Cell: (619) 843-7014
 
Schafer001@msn.com
   

 
19. Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties. This Agreement
is for the unique personal services of Individual and is not assignable or
delegable, in whole or in part, by Individual. This Agreement may be assigned or
delegated, in whole or in part, by the Company and, in such case, shall be
assumed by and become binding upon the person, firm, company, corporation or
business organization or entity to which this Agreement is assigned. The
headings contained in this Agreement are for reference only and shall not in any
way affect the meaning or interpretation of this Agreement. If any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, the
remaining provisions shall continue to be valid and enforceable. The failure of
either party to enforce any provision of this Agreement shall not be construed
as a waiver or limitation of that party's right to subsequently enforce and
compel strict compliance with every provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
and, in pleading or proving any provision of this Agreement, it shall not be
necessary to produce more than one of such counterparts.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
Company:
Patient Safety Technologies, Inc.
 
INDIVIDUAL:
       
By:
/s/ Milton Ault
 
/s/ James Schafer
       
Name:
Milton C. Ault, III
 
James Schafer
       
Title:
Chairman and CEO
   

 
 
5

--------------------------------------------------------------------------------

 